Citation Nr: 0530289	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  98-16 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	L.C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 5, 1943, to 
August 25, 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In relevant part, the RO determined that 
the claim for service connection for hypertension was not 
well grounded.  In an April 2000 decision, the Board, in 
relevant part, denied the claim.  The veteran appealed and, 
in a September 2002 memorandum decision, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
above Board decision with respect to the denial of the claim 
for service connection for hypertension.  In March 2004, the 
Board remanded the appeal for further development.

On September 14, 2005, the Board granted the veteran's motion 
to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).  


FINDINGS OF FACT

Hypertension was not shown in service or within one year 
thereafter and is not shown to be related to any incident of 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decision that is the basis 
of the appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
content complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
in June 2004 complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  In this regard, the letter informed the veteran and 
his representative of the information and evidence necessary 
to substantiate a claim for service connection and of his and 
VA's respective duties for obtaining evidence.  The letter 
also asked him to submit any evidence in his possession that 
pertains to his claim.  Thereafter, the AOJ readjudicated his 
claim in November 2004.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service private 
medical records, a VA examination report, and statements made 
by and on behalf of the veteran in support of his claim.  In 
addition, the Board observes that all available private 
medical records have been obtained and associated with the 
claims file.  In this regard, the Board notes that the record 
reflects that some of the veteran's private medical records 
are unfortunately unavailable.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Service Connection for Hypertension

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Regulations also provided that certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if they become manifested to a 
compensable degree within one year following separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not noted to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

In this case, the service medical records indicate that the 
veteran received inpatient treatment for a psychoneurosis, 
anxiety state, from July to August 1943.  During the course 
of this inpatient care, a physical examination was performed, 
the findings of which contained no elevated blood pressure or 
a diagnosis of hypertension.  The remainder of the service 
medical records, including an August 1943 Certificate of 
Discharge, reflect that the veteran's psychoneurosis was 
noted as treated and improved, and did not contain any 
notation relative to any complaint, clinical finding or 
diagnosis of hypertension.

VA and private medical (certificate) and examination reports 
dated between September 1946 and November 1949, are similarly 
negative for any pertinent complaint or finding.  Nothing 
regarding elevated blood pressure or hypertension is 
mentioned in these reports.

The veteran filed an application for compensation benefits in 
August 1951.  The application made no reference to elevated 
blood pressure or hypertension.  A medical statement from Dr. 
Federman, dated in August 1951, makes no mention, even by 
history, of any treatment for hypertension.  Notably, this 
letter certified that the veteran had been suffering from 
frequent attacks of virus infection since his return from the 
Army; and that prior to the veteran entering service, he was 
always in the best of health.

The earliest evidence of hypertension is contained in a May 
1982 statement from Dr. Rosenthal, indicating that the 
veteran has had hypertension perhaps for 20 years (i.e., 
since 1962).  An October 1995 letter from Dr. Michelis 
indicates that he treated the veteran for hypertension from 
1981 to 1989 and that the veteran gave a history of 
hypertension for 20 years (i.e., since 1961).  Similarly, 
treatment reports from Dr. Pickering dated in May 1992 
reflect that the veteran has had high blood pressure for 30 
years (i.e., since 1962).  Thus, no clinical data have been 
received showing treatment for cardiovascular symptoms during 
the interim between service and the initial finding of 
hypertension after service.  See Savage v. Gober, 10 Vet.App. 
488, 498 (1997).

In reaching this determination, the Board has considered and 
evaluated the more recent private medical statements dated 
between July 1995 and January 2003, which indicate that the 
veteran has been diagnosed with hypertension.  A July 1995 
letter from Dr. Kahan indicates that he has been treating the 
veteran for hypertension since 1962, and that the veteran's 
medical history indicates chronic hypertension since 1943, 
following his discharge from the Army.  In a September 1995 
letter, Dr. Kahan reiterates the contents of the above 
letter.  In a July 1996 letter, Dr. Kahan states that in 1962 
he had telephoned the veteran's prior physician, Dr. 
Federman, who informed him that the veteran had been treated 
for severe hypertension since discharge from the Army in 
1943.  Moreover, a January 2003 letter from Dr. Kahan 
reflects his opinion that it is more likely than not that the 
veteran's hypertension had its origins during active service.  
He states that the service medical records reflect markedly 
increased nervous tension and emotional instability and that 
the veteran was ordered to make presentations in front of 
large groups of people, which the veteran found to be very 
stressful.  He further states that additional stress was 
produced by the veteran's commanding officer, who made the 
veteran's service more difficult.  He then states that the 
above events and atmosphere was ripe for producing periods of 
elevated blood pressure over a significant period of time, as 
further indicated by the veteran being treated by Dr. 
Federman within 3 months of discharge.

The Board observes, however, that the medical records which 
are contemporaneous to service do not reflect elevated blood 
pressure or a clinical finding of hypertension during 
service.  While the service medical records do reflect that 
the veteran received treatment for symptoms associated with a 
preexisting anxiety state in July and August 1943, these same 
symptoms were not found to result in a diagnosis of 
hypertension.  Indeed, the veteran was hospitalized for 
approximately one month, with physical examination and mental 
status evaluation, and the ultimate diagnosis was 
"psychoneurosis, anxiety state."  Moreover, when the 
veteran was discharge from the hospital in August 1943, his 
condition was listed as treated and improved, and no 
cardiovascular pathology, including elevated blood pressure 
or hypertension, was indicated.  It is also evident that the 
reports of post service treatment dated between 1946 and 
1949, document no disorder manifested by elevated blood 
pressure; and the statement from Dr. Federman dated in 1951, 
documents no disability involving the cardiovascular system, 
including hypertension.  Consistently, the VA examiner in 
September 2004, after conducting an examination of the 
veteran and after considering the veteran's history of 
symptoms associated with psychoneurosis in 1943, was unable 
to determine that the etiology of the veteran's hypertension 
(first diagnosed in the early 1960's) was related to any 
incident approximately 20 years earlier.

Similarly, as for Dr. Kahan's 1995 statements indicating that 
the veteran has had chronic hypertension since 1943, the 
Board notes that Dr. Kahan began treating the veteran for 
hypertension in 1962, which matches the time period for the 
onset of the veteran's hypertension provided by the veteran 
to the three other physicians.  Further, as for Dr. Kahan's 
July 1996 statement that Dr. Federman told him that the 
veteran had hypertension since discharge from service in 
1943, the Board notes that this purported fact is not 
supported by the contemporaneous letter provided by Dr. 
Federman in August 1951, which reflects treatment for an 
ailment other than hypertension.  Thus the Board concludes 
that if such a telephone call did take place, the information 
provided appears to have been based on memory as this call 
dates approximately nine years after the 1951 letter.  
Nevertheless, the Board has balanced Dr.Kahan's opinion 
against the rest of the record and finds his opinion to be 
generally contradicted and not credible.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board is entitled to independently assess the credibility and 
weight of the evidence before it).

The Board acknowledges the veteran's contention that his 
hypertension is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In that connection, the veteran's lay 
statement is not competent evidence of a chronic disability 
manifested by hypertension existing since service, and 
therefore is of no probative value.  Id.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2004).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, however, a 
grant of service connection is warranted only when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).  As discussed above, the veteran has presented no 
credible evidence linking the current hypertension to his 
period of service, or within one year thereafter.  Morevoer, 
the evidence pertinent to service clearly refutes such a 
theory.

Given the foregoing, the Board finds that the evidence 
demonstrates that any diagnosed cardiovascular disorder, 
including hypertension, is of post service onset.  The 
veteran's lay statement, and Dr. Kahan's medical opinion in 
this matter, must be considered of diminished probative value 
and are insufficient to establish hypertension dating from 
service.  Therefore, the Board determines that hypertension 
was not incurred in or aggravated by service, and that such 
condition may not be presumed to have been incurred in 
service.  Accordingly, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
hypertension.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


